Citation Nr: 9909381	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left knee injury, which are currently rated as 
20-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1967 to March 1970.

In November 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for an increased rating for postoperative 
residuals of a left knee injury, rated as 20-percent 
disabling.  He appealed to the Board of Veterans' Appeals 
(Board).  In February 1996, he testified at a hearing at the 
RO in support of his claim.


FINDING OF FACT

The veteran has degenerative arthritis in his left knee that 
causes pain, painful motion, and possible laxity.


CONCLUSION OF LAW

The criteria for an increased rating for postoperative 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for an increased rating for the service-connected 
left knee disability is "well grounded," meaning the claim 
is "plausible...or capable of substantiation."  See 
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  As all of the evidence that 
is relevant to the claim has been properly developed, VA has 
satisfied its "duty to assist."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Historically, the RO granted service connection for the 
residuals of an injury to the left thigh and left knee, 
affecting Muscle Group XIV, for which a noncompensable 
evaluation initially was assigned under Diagnostic Code 5314 
in April 1970.  Since 1977, however, the veteran's disability 
has been evaluated under Diagnostic Code 5257-5314, pursuant 
to which "other" impairment of the knee and musle injury 
are evaluated, respectively; such presumably reflects 
"other" impairment of the knee evaluated as muscle injury.  
See 38 C.F.R. § 4.27.  He currently has a 20 percent 
evaluation under Diagnostic Codes 5257-5314.  

The "other" impairment of the knee that is mentioned in 
38 C.F.R. § 4.71a, Diagnostic Code 5257, is noted to include 
recurrent subluxation or lateral instability.  If these 
symptoms cause moderate impairment in the knee, then a 20 
percent rating is to be assigned, whereas a 30 percent rating 
is warranted if the impairment is severe.  Pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5314, a 30 percent rating 
is to be assigned if there is evidence of moderately severe 
injury, and a 40 percent rating if there is evidence of 
severe injury.  

In July 1997, VA amended the criteria for evaluating the 
severity of muscle injuries, and the change in the criteria 
occurred after the RO last considered the veteran's claim for 
an increased rating.  Ordinarily, this would require that the 
case be remanded to the RO for consideration of the revised 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the governing law or regulation changes after a 
claim has been filed, but before the appeal has been 
completed, the version more favorable to the veteran is to be 
applied, absent a contrary intent of Congress or the 
Secretary of VA).

In this case, however, the Board finds that the pathology 
currently associated with the veteran's left knee disability 
is now more appropriately rated according to the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, since he has 
developed degenerative arthritis.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  This was diagnosed when he was 
examined by VA for compensation purposes in March 1996 and on 
several other occasions while he was receiving treatment in 
the VA outpatient clinic in recent years.  Furthermore, as 
there is no recent medical evidence of muscle impairment so 
as to currently warrant specific consideration under 
Diagnostic Code 5314, a remand for RO consideration of the 
revised criteria under that diagnostic code is not necessary.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, if, as here, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Code 5260, for 
limitation of flexion of the leg, and Diagnostic Code 5261, 
for limitation of extension of the leg).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is assignable for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  See also 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that 
arthritis due to trauma, substantiated by x-ray findings, 
should be evaluated as degenerative arthritis).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See Diagnostic Code 5003.

The veteran alleged during his hearing, and in written 
statements that he has submitted at other times during his 
appeal, that his left knee disability should be rated higher 
than 20 percent because he experiences, not only recurring 
pain, painful motion, and limitation of motion 
("stiffness"), but also instability ("giving way"), 
crepitus ("popping"), swelling, and locking.  He also 
claimed that his symptoms are most prevalent during prolonged 
physical activity of any sort, such as standing or walking, 
and that it is extremely difficult for him to climb stairs.

While being examined and treated in a VA outpatient clinic on 
numerous occasions since 1990, the veteran repeatedly has 
complained of experiencing these symptoms.  On the vast 
majority of those occasions, however, his complaints were not 
substantiated clinically since the objective findings on 
actual physical evaluation were completely normal or no more 
than minimal.  Such was the case when he was seen in the 
outpatient clinic for an evaluation in April 1992, June 1996, 
October 1996, March 1997, and June 1997.  In fact, during the 
latter evaluation, it was observed that his knee was 
"stable," that he had "full range of motion (FROM)," and 
that it was only "mildly" tender.  Moreover, the examining 
physician expressly indicated in his diagnostic assessment 
that the knee was "normal."  Similar findings were noted 
during the March 1996 VA compensation examination, when, 
despite the veteran's complaints, there were no signs of 
swelling or other deformity (tenderness, crepitus, lateral 
instability, etc.).  Range of motion in his knee, which was 
from 5 degrees of extension to 120 degrees of flexion, far 
exceeded the criteria for a rating higher than 20 percent 
under either Code 5260 (requiring that flexion be limited to 
15 degrees or less) or Code 5261 (requiring that extension be 
limited to 20 degrees or more).  In fact, range of motion 
during that evaluation was only marginally less than the 0-
to-140 degree range that VA considers to be entirely normal.  
See 38 C.F.R. § 4.71, Plate II.  The minimal findings that 
were noted, both in the outpatient clinic and when examined 
by VA for compensation purposes in March 1996, clearly do not 
bode well for the claim for an increased rating.

As alluded to above, arthritis is often associated with 
limited and/or painful motion, which, under the holding in 
DeLuca, also should be given due consideration when 
determining the severity of a musculoskeletal disability such 
as the one at issue. given the clinical 
findings with respect to limited motion, noted above, there 
is no indication that his pain results in functional loss 
that would equate to greater disability than that 
contemplated in the currently assigned 20 percent evaluation.

The Board acknowledges that, in addition to painful and 
limited motion, the veteran complains of experiencing 
instability; however, there is no objective medical evidence 
to support such assertion.  Although the March 1996 VA 
compensation examiner noted that the veteran had some 
"laxity" in his knee, the examiner also specifically noted 
that there was no lateral instability.  Moreover, more recent 
medical records include no specific findings of instability.  
As the veteran's current evaluation reasonably compensates 
for any functional loss attributable to laxity, the single 
notation of laxity provides no basis for a higher evaluation.  
Furthermore, absent objective evidence of recurrent 
instability constituting a separate, additional disability, 
there is no basis for assignment of a separate, additional 
rating under Diagnostic Code 5257.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), citing 38 C.F.R. §§ 4.14, 4.25; 
see also VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1998).

It is indeed unfortunate that the veteran has had to undergo 
surgery on his left knee on at least 3 different occasions 
(in 1983, 1996, and 1997), and that he wears a brace to 
support his knee and uses a cane to assist with ambulation.  
Undoubtedly, he has functional impairment in the knee as a 
result of the injury in service, but the more dispositive 
question is the extent of the impairment, and the medical and 
other probative evidence of record shows that the severity of 
his pain, painful motion, and laxity (de facto instability) 
are adequately compensated by a 20 percent rating.  
Therefore, this is the rating that must be assigned.  See 
38 C.F.R. § 4.7.

The preponderance of the evidence is against a rating higher 
than 20 percent, so the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disability.  In this regard, 
the Board notes that there has been no showing that his 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise renders impracticable the 
application of the regular schedular standards.  Concerning 
the question of whether the veteran's left knee disability is 
so severe as to cause marked interference with his 
employability-beyond that contemplated in the assigned 
evaluations-the Board is mindful of May and October 1990 
statements that were submitted on his behalf suggesting that 
he cannot work because of the poor condition of his left 
knee.  However, this assertion is not objectively supported.  
On the contrary, there is other probative evidence of record, 
including a May 1998 statement that was submitted by the 
veteran's representative, suggesting that his post-traumatic 
stress disorder (PTSD), which is rated as 70 percent 
disabling, and not his left knee disability, is the primary 
reason that he cannot work.  Also, he is already receiving 
nonservice-connected pension benefits from VA.  Therefore, in 
the absence of evidence of factors specifically pertaining to 
the left knee disability that might warrant extra-schedular 
consideration, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

The claim for an increased rating for postoperative residuals 
of a left knee injury is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



- 8 -


